

116 HR 8006 IH: Regulatory Report Card Act
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8006IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Gosar introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Comptroller General of the United States to issue regulatory scorecards to agencies, and for other purposes.1.Short titleThis Act may be cited as the Regulatory Report Card Act. 2.Regulatory scorecard(a)In generalNot later than 6 months after the date of the enactment of this section, and every 2 years thereafter, the Comptroller General shall issue to each agency, and provide contemporaneously to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, a regulatory scorecard that assesses the regulatory activities conducted by each such agency—(1)over the life of each such agency; and(2)in prior 2 years.(b)Public publicationNot later than 1 month after scorecard is issued under subsection (a), such scorecard shall be made available to the public on a website of the Comptroller General. (c)Requirement To testifyExcept as provided by the Chair of the Committee on Oversight and Reform of the House of Representatives or the Chair of the Committee on Homeland Security and Governmental Affairs of the Senate, as applicable, not later than 6 months after the scorecard is made available to the public under subsection (a), an official who oversees the regulatory policy of an agency, or a spokesperson of that agency, shall testify to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on—(1)the most recent regulatory scorecard issued for the agency; and(2)any action taken by the agency to improve such scorecard. (d)RegulationsThe Comptroller General may issue regulations as may be necessary to carry out this section.(e)DefinitionsIn this section: (1)Administrative Procedure ActThe term Administrative Procedure Act means subchapter II of chapter 5 of title 5, United States Code.(2)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (3)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States. (4)Covered question(A)In generalExcept as provided in subparagraph (B), the term covered question means a question as follows:(i)Is your agency in compliance with Executive Order 13771 (requiring agencies to remove two regulations for every one proposed regulation), or any successor order? (ii)Is your agency in compliance with Executive Order 13777 (requiring regulatory reform officer and task force for each agency), or any successor order? (iii)Does your agency estimate and publicly disclose—(I)the estimated annual cost to the overall economy of the United States of all regulations issued by agency, including any guidance document issued by the agency; and (II)the annual cost to the agency of enforcing such regulations?(iv)Are all formal regulations issued after the date of the enactment of this Act but within the prior 2 years, under sections 556 and 557 of title 5, United States Code, in compliance with the Administrative Procedure Act?(v)Are all hybrid regulations issued after the date of the enactment of this Act but within the prior 2 years, under section 553 of title 5, United States Code, in compliance with the Administrative Procedure Act, and any other procedural requirements under applicable law?(vi)Are all informal regulations issued after the date of the enactment of this Act but within the prior 2 years, under section 553 of title 5, United States Code, in compliance with the Administrative Procedure Act?(vii)Does your agency publicly disclose all regulatory guidance in a centralized web-based location? (viii)Does your agency submit a copy of a regulation to Congress and the Comptroller General, in accordance with chapter 8 of title 5, United States Code (commonly known as the Congressional Review Act)?(ix)Does your agency include sunset provisions on a majority of regulations issued after the date of the enactment of this Act but within the prior 2 years?(x)Does your agency publicly disclose the cost incurred by States and municipalities in complying with regulations issued by the agency?(xi)Does your agency submit all significant regulatory actions to the Office of Information and Regulatory Affairs for review in compliance with Executive Order 12866, or any successor order?(xii)Does your agency allow for public notice and comment on regulatory guidance?(xiii)Does your agency submit copies of regulatory guidance to Congress and the Comptroller General?(B)DiscretionThe following shall not be considered a covered question if the Executive order that is the subject of the question is rescinded:(i)The question described under clause (i).(ii)The question described under clause (ii).(iii)The question described under clause (xi).(5)Economic Impact ScoreThe term economic impact score means a score calculated by the Comptroller General on the basis of—(A)the ongoing impact score, calculated by—(i)determining the total estimated cost incurred by individuals and entities over the life of the agency in complying with regulations issued by the agency; and (ii)dividing such cost by the total number of regulations issued by the agency over the life of the agency; and(B)the term economic impact score, calculated by—(i)determining the total estimated cost incurred by individuals and entities in the prior two years in complying with regulations issued by the agency; and (ii)dividing such cost by the total number of regulations issued by the agency in the prior two years. (6)Guidance documentThe term guidance document—(A)means an agency statement of general applicability (other than a regulation that has the force and effect of law promulgated in accordance with the notice and public procedure under section 553 of title 5, United States Code) that—(i)does not have the force and effect of law; and(ii)sets forth—(I)an agency decision or a policy on a statutory, regulatory, or technical issue; or(II)an interpretation of a statutory or regulatory issue; and(B)may include any of the following:(i)A memorandum.(ii)A notice.(iii)A bulletin.(iv)A directive.(v)A news release.(vi)A letter.(vii)A blog post.(viii)A no-action letter.(ix)A speech by an agency official.(x)An advisory.(xi)A manual.(xii)A circular.(xiii)Any combination of the items described in clauses (i) through (xii).(7)RegulationThe term regulation—(A)means an agency statement of general applicability and future effect, which the agency intends to have the force and effect of law, that is designed to implement, interpret, or prescribe law or policy or to describe the procedure or practice requirements of an agency;(B)includes regulations issued pursuant to—(i)an informal rulemaking under section 553 of title 5, United States Code;(ii)a formal rulemaking under sections 556 and 557 of title 5, United States Code; and(iii)any combination of the informal rulemaking described in clause (i) and the formal rulemaking described in clause (ii); and(C)does not include—(i)regulations that pertain to a military or foreign affairs function of the United States, other than procurement regulations and regulations involving the import or export of non-defense articles and services;(ii)regulations or regulations that are limited to agency organization, management, or personnel matters; or(iii)any other category of regulations exempted by the Administrator of Office of Information and Regulatory Affairs.(8)Regulatory policy scoreThe term regulatory policy score means a score calculated by the Comptroller General by—(A)adding one point for each affirmative answer provided by an agency to a covered question; and(B)dividing the total number of points added under subparagraph (A) by the total number of covered questions for which answers are provided by the agency. (9)Regulatory scorecardThe term regulatory scorecard means a scorecard that provides an A, B, C, D, or F grade for the regulatory activities of an agency, determined by the Comptroller General only on the basis of the number that is the average of the regulatory policy score for such agency and the economic impact score for such agency.